DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
The amendment to the claims filed on 06/09/2022 has been entered.  In the amendment claims 1, 24 and 35 were amended.  Claims 1, 4, 7-10, 12-24 and 35 are pending for examination.
Response to Arguments
	Applicant’s arguments filed on 06/09/2022 have been fully considered but they are considered moot.  Independent claims 1, 24 and 35 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-10, 12-24 and 35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to independent claims 1 and 24, which recite, “the patch including a first microphone implemented to sense sound incident on the outer side, and a second microphone implemented to sense sound incident on the application side, such that the first signal is based on respective outputs of the first and second microphones,”  there does not appear to be support in the specification for “such that the first signal is based on respective outputs of the first and second microphones.”  The specification recites that a microphone 115a and a microphone 115b can be implemented (Applicant’s specification, [0198]),  “a signal processing circuit 302 configured to process a signal obtained by a snoring sensor 102,”  (Applicant’s specification, [0204]), and that “transducer 102 can be implemented using one or more microphones 115” (Applicant’s specification, [0195]).  Thus the specification indicates that a signal is obtained by a snoring sensor 102 and that a transducer 102 implements one or more microphones, but does not appear to support that the first signal [one signal] is based on respective outputs of two microphones 115a 115b [two outputs], as opposed to, for example, one signal is based on one output of one of the two microphones.  
As claims 4, 7-10 and 12-23 depend from claim 1, they are rejected for at least the same reasons as claim 1.  
With regard to independent claim 35 which recites, “ the sensor component including a first microphone implemented to sense sound incident on an outer side of the wearable component, and a second microphone implemented to sense sound incident on an inner side adjacent to a skin surface of the user, such that the electrical signal is based on respective outputs of the first and second microphones” there does not appear to be support in the specification for “such that the electrical signal is based on respective outputs of the first and second microphones.”  The specification recites that a microphone 115a and a microphone 115b can be implemented (Applicant’s specification, [0198]),  “a signal processing circuit 302 configured to process a signal obtained by a snoring sensor 102(Applicant’s specification, [0204]), and that “transducer 102 can be implemented using one or more microphones 115” (Applicant’s specification, [0195]). Thus the specification indicates that a signal is obtained by a snoring sensor 102 and that a transducer 102 utilizes one or more microphones, but does not appear to support that the electrical signal [one signal] is based on respective outputs of two microphones 115a, 115b [two outputs], as opposed to, for example, one signal based on one output of one of the two microphones.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 13-16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US 2010/0283618) in view of Toth (US 2019/0134396).
Regarding claim 1, Wolfe discloses a system 20 ([0027]) for reducing snoring activity (Fig. 1; [0025]), the system comprising: a patch 34 (health sensing device, [0027], [0047], [0066]-[0067]; health sensing device 34 may be in the form of a patch, [0066], Figs. 2, 3, and 8) having an outer side (side opposed to peel and stick bottom surface 41; [0050]) and an application side 41 (peel and stick bottom surface 41, [0050]) configured to allow the patch to be applied to a skin of a user ([0050]); and generate a first signal indicative of a snoring sound (Fig. 2, [0035]; [0040]; health-sensing device may be in the form of a patch, [0066], Fig. 3; health sensing device has a sensor 22 ([0047]; the method may include sensing sound associated with the snorer to generate a sensor signal, [0078], [0058]; thus sensor which is a part of health sensing device [patch] generates a first signal; signal may be indicative of snoring, [0066]-[0067]); the patch including a first microphone 22 implemented to sense sound incident, and a second microphone 22 implemented to sense sound incident (sensor may include one or more microphone devices, Abstract; a microphone may be used as a sensor 22 to sense sound for health related conditions such as snoring, [0032]; thus each microphone is implemented to sense sound incident) on the application side (the sensor 22 may be located near the surface of the patch that is located adjacent to the user, [0049]; the sensor 22 may include one or more individual sensors 22 of any variety, [0028], [0047]; a microphone may also be used as a sensor 22 to sense snoring, [0032], thus it follows that Wolfe discloses a first microphone implemented to sense sound incident and a second microphone implemented to sense sound incident on the application side, [0049]),  such that the first signal is based on an output of one of the microphones (a microphone device generates an electrical signal based on a snoring sound [0087]); and a control unit 28, 30 (receiver 28 and processor 30, [0027]; [0066]- [0067]) configured to generate a second signal (responder signal, [0066]) based on the first signal ([0066]-[0067]), the second signal configured to allow actuation of a stimulus ([0046]; [0067]) that reduces snoring activity associated with the snoring sound ([0046]; [0066]-[0068]).
Wolfe does not explicitly disclose a first microphone is implemented to sense sound incident on the outer side and such that the first signal is based on respective outputs of the first and second microphones.
Toth teaches an analogous system for reducing snoring activity (a modular physiologic monitoring system, [0075] comprising an analogous patch (patch including a reusable module, [0075]) configured to generate a first signal indicative of snoring (each patch-module pair may be configured as a sensing device to monitor one or more physiologic and/or physical parameters of the attached subject and to relay such information in the form of signals to a host device, [0086]; physiologic parameter is for example snoring, [0108]),  and an analogous first microphone implemented to sense sound on the outer side and an analogous second microphone implemented to sense sound (module may include one or more sensors, [0075]; module may initiate may initiate monitoring actions on the subject via the patch, [0088]; modular physiologic monitoring system includes one or more sensing devices used to establish whether an event is occurring and to determine one or more characteristics of the event by monitoring and measuring physiologic parameters of the subject, [0091]; the modular physiologic monitoring systems may utilize one or more sensing devices to detect an event of condition associated with sleep apnea, [0102]; patch-module pair may be used to monitor one or more physiologic functions or parameters of a subject, [0092]; one or more microphones or other acoustic sensors to detect snoring may be used, [0103], microphones may be outfacing to monitor snoring, [0142]; thus as it is disclosed that the module of the patch includes a first microphone and a second microphone and one of the microphones may be outfacing it follows that the patch includes a first microphone implemented to sense sound incident on the outer side [top face] of the module and a second microphone) such that the first signal is based on respective outputs of the first and second microphones (monitoring data from at least one sensing device is analyzed to identify one or more physiologic parameter of the subject, [0256]; physiologic parameter is for example snoring, [0108]; one or more microphones or other acoustic sensors to detect snoring may be used, [0103]; signaling is provided to the at least one stimulating device in response to the physiologic parameters, [0011]; the stimulating devices may receive a signal from one or more of the sensing devices and provide the stimulation in response to the received signal, [0092]; thus the first signal is based on respective outputs of the first and second microphones [sensors]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that first sensor of the system for reducing snoring activity of Wolfe, is implemented to sense sound incident on the outer side and to provide such that the first signal of the system for reducing snoring activity of Wolfe is based on respective outputs of the first and second microphones, as taught by Toth, in order to provide an improved system for reducing snoring activity facilitating identifying physiologic parameters, (Toth, [0011]).
Regarding claim 4, Wolfe in view of Toth discloses the invention as described above and further discloses wherein the control unit includes a device separated from the patch (receiver 28 and processor 30 are provided as a health action device 35, Wolfe, [0027]; health sensing device 34 and health action device 35 may be separately provided, Wolfe, [0027];the system 20 which includes the sensor may be a part of the health sensing device 34, [Wolfe, 0027]; health sensing device 34 may be in the form of a patch, [0066]; thus the control unit includes a device separated from the patch, Wolfe, Fig. 1). 
Regarding claim 7, Wolfe in view of Toth discloses the invention as described above and further discloses a sleep adjustment device 32, 58 (responder 32 including stimulation device 58, Wolfe, [0059]; stimulation device provides stimulation action, [0059; stimulation action treats a sensed condition, [0060]; sensed condition may be snoring [0065]; stimulation device activated during snoring, [0087], [0088]; health action device may include responder 32, Wolfe, [0066]) in communication with the control unit (processor 30 [control unit]may be coupled to the responder 32, [0066]) and configured to generate the stimulus based on the second signal (Wolfe, [0059];[0066]-[0068]).
Regarding claim 13, Wolfe in view of Toth discloses the invention as described above and further discloses wherein the stimulus generated by the sleep adjustment device is a mechanical stimulus (Wolfe, [0060]).
Regarding claim 14, Wolfe in view of Toth discloses the invention as described above and further discloses wherein the sleep adjustment device includes a plurality of actuator elements (devices positioned on or around the user so as to stimulate them when activated, Wolfe, [0060]) implemented such that one or more selected ones of the actuator elements are activated based on the second signal (Wolfe, [0059]-[0060]; [0066]-[0068]).
Regarding claim 15, Wolfe in view of Toth discloses the invention as described above and further discloses wherein each of the actuator elements is configured to provide a massaging vibration or a poking action as the stimulus when selected (Wolfe, [0060]).
Regarding claim 16, Wolfe in view of Toth discloses the invention as described above and further discloses wherein the selected one or more ones of the actuator elements includes all of the actuator elements (several methods of stimulation may be used; these devices may be positioned on or around the user so as to stimulate them when activated, Wolfe, [0060]).
Regarding claim 35, Wolfe discloses a patch 34 (health sensing device 34, [0027[, [0047]; health sensing device may be in the form of a patch, [0066]; Figs. 2, 3, 8) comprising: a wearable component 37 (substrate 37, [0039]) configured to allow the patch to be worn on a user (substrate may include enclosing structure in the form of a patch, [0049]; patch may be positioned adjacent to the user’s chest, [0066]; thus substrate 37 comprises a wearable component); and a sensor component 22 (sensor 22, [0034] ) implemented relative to the wearable component (Figs. 3, 8 [0050]; [0066]), the sensor component including a transducer configured to generate an electrical signal based on a snoring sound (sensor [microphone] generates a signal based on snoring sound, [0078], [0058]; insofar as the microphone generates an electrical signal based on snoring sound it includes a transducer, [0058]), the sensor component including a first microphone 22 implemented to sense sound incident and a second microphone 22 implemented to sense sound incident (sensor may include one or more microphone devices, Abstract; a microphone may be used as a sensor 22 to sense sound for health related conditions such as snoring, [0032]; thus each microphone is implemented to sense sound incident) on an inner side adjacent to a skin surface of the user (the sensor 22 may be located near the surface of the patch that is located adjacent to the user, [0049]; the sensor 22 may include one or more individual sensors 22 of any variety, [0028], [0047]; a microphone may also be used as a sensor 22 to sense snoring, [0032]), such that the electrical signal is based on an output of one of the microphones (a microphone device generates an electrical signal based on a snoring sound [0087]).
Wolfe does not explicitly disclose the sensor component including a first microphone implemented to sense sound incident on the outer side of the wearable component and such that the electrical signal is based on respective outputs of the first and second microphones.
Toth teaches an analogous patch (patch including a reusable module, [0075]) comprising an analogous wearable component (patch of patch-module pair; [0103]) configured to allow the patch to be worn on a user ([0103]) and an analogous sensor component (each patch-module pair may be configured as a sensing device to monitor one or more physiologic and/or physical parameters of the attached subject and to relay such information in the form of signals to a host device, [0086]; physiologic parameter is for example snoring, [0108]) including  an analogous first microphone implemented to sense sound on an outer side of the wearable component and an analogous second microphone implemented to sense sound incident (module may include one or more sensors, [0075]; module may initiate may initiate monitoring actions on the subject via the patch, [0088]; modular physiologic monitoring system includes one or more sensing devices used to establish whether an event is occurring and to determine one or more characteristics of the event by monitoring and measuring physiologic parameters of the subject, [0091]; the modular physiologic monitoring systems may utilize one or more sensing devices to detect an event of condition associated with sleep apnea, [0102]; patch-module pair may be used to monitor one or more physiologic functions or parameters of a subject, [0092]; one or more microphones to detect snoring may be used, [0103], microphones may be outfacing to monitor snoring, [0142]; thus as it is disclosed that the module [sensor component] of the patch includes a first microphone and a second microphone and one of the microphones may be outfacing it follows that the patch includes a first microphone implemented to sense sound incident on the outer side [top face] of the wearable component [patch]  and a second microphone) such that the electric signal is based on respective outputs of the first and second microphones (monitoring data from at least one sensing device is analyzed to identify one or more physiologic parameter of the subject, [0256]; physiologic parameter is for example snoring, [0108]; one or more microphones or other acoustic sensors to detect snoring may be used, [0103]; signaling is provided to the at least one stimulating device in response to the physiologic parameters, [0011]; the stimulating devices may receive a signal from one or more of the sensing devices and provide the stimulation in response to the received signal, [0092]; thus the electric signal is based on respective outputs of the first and second microphones).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that first sensor of the patch of Wolfe, is implemented to sense sound incident on an outer side of the wearable component and to provide such that the electric signal of Wolfe is based on respective outputs of the first and second microphones, as taught by Toth, in order to provide an improved system for reducing snoring activity facilitating identifying physiologic parameters, (Toth, [0011]).
Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (2010/0283618), in view of Toth (US 2019/0134396) and in further view of Connor (US 2019/0099009).
Regarding claim 8, Wolfe in view of Toth discloses the invention as described above.
Wolfe in view of Toth does not disclose wherein the sleep adjustment device is part of an adjustable bed.
Connor teaches an analogous system for reducing snoring activity (Fig. 60, [354]) comprising an analogous microphone 6002 implemented to sense sound (snoring sensor 6002, [0352] and an analogous control unit 6003 (data-control component 6003, [0352]-[0353]) configured to allow actuation of a stimulus that reduces snoring activity associated with the snoring sound ([0352]-[0353]) and an analogous sleep adjustment device 6004 (actuators comprising mattress 6004, [0353]) wherein the sleep adjustment device is part of an adjustable bed ([0353]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleep adjustment device of the system for reducing snoring activity of Wolfe in view of Toth is part of an adjustable bed, as taught by Connor, in order to provide an improved system for reducing snoring activity that provides another mechanism to reduce a person’s snoring ([0352]).
Regarding claim 9, Wolfe in view of Toth and in further view of Connor discloses the invention as described above and further discloses wherein the stimulus generated by the sleep adjustment device results in a change in an angle of a mattress of the adjustable bed (Connor, [0353]).
Regarding claim 10, Wolfe in view of Toth and in further view of Connor discloses the invention as described above and further discloses wherein the sleep adjustment device is part of a mattress (Connor, [0353])
Regarding claim 12, Wolfe in view Toth and in further view of Connor discloses the invention as described above and further discloses wherein the sleep adjustment device is implemented as an integral part of the mattress, or as a pad configured to be placed on the mattress (Connor, [0353]).
Claim 17-20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (2010/0283618) in view of Toth (US 2019/0134396) and in further view of Flinsenberg (US 2012/0152260).
Regarding claim 17, Wolfe in view of Toth discloses the invention as described above.
Wolfe in view of Toth does not disclose wherein the sleep adjustment device is further configured to sense sleeping position of the user, and the one or more actuator elements are selected based at least in part on the sensed sleeping position of the user.
Flinsenberg teaches an analogous system 1 (Fig. 1) for reducing snoring activity ([0078]) comprising an analogous microphone 2 configured to generate signals indicative of a snoring sound (snoring determination unit 2 ([0008]-[0013];[0078]; [0086],[0088]; [0091]), an analogous control unit 5 (actuation pattern determining unit 5 [0097]) configured to allow actuation of a stimulus that reduces snoring activity associated with the snoring sound ([0097]-[0098]; [103]-[111]) an analogous sleep adjustment device 3, 6 having one or more actuators 6  (array of pressure sensors 3 and array 6 of vibration actuators for stimulating the person, [0098]) wherein the sleep adjustment device is further configured to sense sleeping position of the user ([0103]), and the one or more actuator elements are selected based at least in part on the sensed sleeping position of the user (the actuation pattern determining unit generates an assignment for assigning the determined initial snoring of the person, the determined initial position of the person, the determined initial sleep level of the person to an actuation pattern, [0109]; the actuation pattern actuates a person, [0110]; actuation patterns have snoring reduction value, [0111]; [0103]; [110]-[116]).   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the system for reducing snoring activity of Wolfe in view of Toth is further configured to sense sleeping position of the user, and the one or more actuator elements are selected based at least in part on the sensed sleeping position of the user, as taught by Flinsenberg, in order to provide an improved system for reducing snoring activity that provides an alternative mechanism for reducing snoring.
Regarding claim 18, Wolfe in view of Toth and in further view of Flinsenberg discloses the invention as described above and further discloses wherein the one or more actuator elements are selected to induce a change in sleeping position of the user from the sensed sleeping position to a new sleeping position having a lower likelihood of snoring (Flinsenberg [0097]-[0099]; [103]-[116]; snoring reduction apparatus 1 provides a learning procedure, wherein different actuation patterns can be tried for reducing snoring wherein the actuation pattern reducing snoring most effectively can be used for generating a corresponding assignment by the assignment generation unit 10, [0109]; the assignment generation unit 10 is adapted to assign the actuation pattern of several actuation patterns, which all have a similar snoring reduction value indicating the largest snoring reduction to the initial snoring, the initial position and initial sleep level, which has the smallest probability of waking the person up, [0110]; if the person is lying on his or her right side, and moving the person to a left lying position or a right lying position, if the person is in a prone/supine position, for reducing snoring, [0112]).
Regarding claim 19, Wolfe in view of Toth and in further view Flinsenberg discloses the invention as described above and further discloses wherein the new position having the lower likelihood of snoring is determined based on a profile data associated with the user (snoring reduction apparatus 1 provides a learning procedure, wherein different actuation patterns can be tried for reducing snoring wherein the actuation pattern reducing snoring most effectively can be used for generating a corresponding assignment by the assignment generation unit 10, Flinsenberg, [0109]).
Wolf in view of Toth and in further view of Flinsenberg as combined does not teach the profile data included or accessible by the control unit.
Flinsenberg teaches profile data included in or accessible by the control unit (snoring reduction apparatus 1 provides a learning procedure, wherein different actuation patterns can be tried for reducing snoring wherein the actuation pattern reducing snoring most effectively can be used for generating a corresponding assignment by the assignment generation unit 10, Flinsenberg, [0109]; actuation pattern determining unit 5 [analogous control unit] comprises an assignment generation unit 10 that assigns an actuation pattern for which the snoring reduction value indication the largest snoring reduction has been determined, Flinsenberg, [0109]; Flinesenberg, [103]-[111]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the profile data of the system for reducing snoring activity of Wolfe/Toth/Flinsenberg/ is included in or accessible by the control unit of the system, as taught by Flinsenberg, in order to provide an improved system for reducing snoring activity that facilitates trying different actuation patterns for reducing snoring (Flinsenberg, [0109].
Regarding claim 20, Wolfe in view of Toth and in further view of Flinsenberg discloses the invention as described above and further discloses wherein the control unit includes a processor configured to build the profile data and/or to utilize the profile data (snoring reduction computer program is program is run on a computer controlling the snoring reduction apparatus, Flinsenberg, [0070];[0136]; it is implicit that computer has processor; snoring reduction apparatus comprises an actuation pattern determining unit Flinsenberg, [0091]; assignment generation unit 10 [part of actuation pattern determining unit 5 [analogous controller]] is adapted to assign the actuation pattern of several actuation patterns for which the snoring reduction value indicating the largest snoring reduction has been determined, Flisenberg, [0109]; thus control unit uses profile data; as the apparatus is run by software on a computer it follows the processor of the computer is configured to build the profile data and/or utilize the profile data).
Regarding claim 22, Wolfe in view of Toth and in further view of Flinsenberg discloses the invention as described above and further discloses wherein the sleep adjustment device includes a plurality of pressure sensors 3 (array of pressure sensors 3, Flisenberg,[0078]; Fig. 1).
Regarding claim 23, Wolfe in view of Toth and in further view Flinsenberg discloses the invention as described above and further discloses wherein the plurality of pressure sensors are co-located with respective ones of the plurality of actuator elements (Flinsenberg, Fig. 1, pressure sensors can be integrated in the mattress, Flisenber, [0078]; mattress includes plurality of actuator elements, Flisenberg, [0098]; thus both pressure sensors and actuators may be in mattress).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (2010/0283618) in view of Toth (US 2019/0134396), in view of Flinsenberg (US 2012/0152260) and in further view of Cail (US 2020/0281521).
Regarding claim 21, Wolfe in view of Toth and in further view Flinsenberg discloses the invention as described above and further includes use of a learning algorithm (Flinsenberg], [0042]) but does not explicitly disclose wherein the processor is further configured to execute an algorithm including an artificial intelligence algorithm.
Cail teaches an analogous system 300 (Fig. 1) comprising an analogous patch 310 (sensor array 310, [0044]); [0029]) configured to generate data indicative of a snoring sound ([0029]; [0044]) and an analogous control unit 305 (subsystem 305,[0045]) including an analogous processor ([0045]) configured to allow actuation of a stimulus ([0045]) wherein the processor is further configured to execute an algorithm including an artificial intelligence algorithm ([0022]; [0045]; Fig. 5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the processor of the system for reducing snoring activity of Wolfe in view of Toth and in further view of Flinsenberg is further configured to execute an algorithm including an artificial intelligence algorithm, as taught by Cali in order to provide an improved system for reducing snoring activity that provides feedback and recommendations to users (Cail, [0045]).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinsenberg (US 2012/0152260) in view of Wolfe (2010/0283618) and in further view of Toth (US 2019/0134396).
Regarding claim 24, Flinsenberg discloses a system for reducing snoring activity 1 (snoring reduction apparatus 1, Fig. 1), the system comprising: non-transitory computer readable medium ([0070]-[0071]; [0136]-[0137]) including data representative of a sleep profile of a person (snoring reduction apparatus 1 provides a learning procedure, wherein different actuation patterns can be tried for reducing snoring wherein the actuation pattern reducing snoring most effectively can be used for generating a corresponding assignment by the assignment generation unit 10, [0109]), the sleep profile obtained from sensors configured to sense snoring of the person ([0086]; [102]-[116]), such that the sleep profile includes information about a snoring event during which the person is likely to snore ([0109]); a control unit  (computer and the snoring reduction apparatus, [0070], are together a control unit;  snoring reduction apparatus, includes actuation pattern determining unit 5, [0091]) in communication with the non-transitory computer readable medium ([0070], [0137]) and configured to generate a sleep plan for the person based at least in part on the information about the snoring event ([0109]; snoring reduction apparatus includes sleep level determination unit 8,  actuation pattern determining unit 5, position unit detection 4, [0091]; assignment generation unit 10 [part of actuation pattern determining unit 5 [analogous controller]] is adapted to assign the actuation pattern of several actuation patterns for which the snoring reduction value indicating the largest snoring reduction has been determined, Flisenberg, [0109]; thus control unit generates a sleep plan for the person based at least in part on the information about the snoring event), and a sleep adjustment device 6 (array of vibration actuators 6, [0098], Fig. 1) configured to provide a stimulus to the person ([0116]), the stimulus selected to reduce the likelihood of snoring during a period associated with the snoring event ([0070], [109]).
Flinsenberg discloses the invention as described above.
Flinsenberg does not disclose the sleep profile obtained from use of one or more patches each having an outer side and an application side configured to allow the patch to be applied to a skin of the person and generate a first signal indicative of a snoring sound, the patch including a first microphone implemented to sense sound incident on the outer side, and a second microphone implemented to sense sound incident on the -4-Application No.: 16/864,863Filing Date: May 1, 2020application side, such that the first signal is based on respective outputs of the first and second microphones.
Flinsenberg does not explicitly disclose a sleep plan including a control signal and a sleep adjustment device configured to receive the control signal.
Wolfe teaches an analogous a system 20 for reducing snoring activity (Fig. 1 [0025];[0027]), the system comprising: data representative of a sleep profile of a person ([0025]; [0063]; [0066]-[0067]), the sleep profile obtained from use of one or more patches 34(health sensing device 34, [0027], [0047], health sensing device 34 may be in the form of a patch, [0066], Figs, 2, 3 and 8) each having an outer side (side opposed to peel and stick bottom surface 41, [0050]) and an application side 41  (peel and stick bottom surface 41, [0050]) configured to allow the patch to be applied to a skin of a user ([0050]); and generate a first signal indicative of a snoring sound (Fig. 2, [0035]; [0040]; health-sensing device may be in the form of a patch, [0066], Fig. 3; health sensing device has a sensor 22 ([0047]; the method may include sensing sound associated with the snorer to generate a sensor signal, [0078], [0058]; thus sensor which is a part of health sensing device [patch] generates a first signal; signal may be indicative of snoring, [0066]-[0067]); the patch including a first microphone 22 implemented to sense sound incident, and a second microphone 22 implemented to sense sound incident (sensor may include one or more microphone devices, Abstract; a microphone may be used as a sensor 22 to sense sound for health related conditions such as snoring, [0032]; thus each microphone is implemented to sense sound incident) on the application side (the sensor 22 may be located near the surface of the patch that is located adjacent to the user, [0049]; the sensor 22 may include one or more individual sensors 22 of any variety, [0028],[0047]; a microphone may also be used as a sensor 22 to sense snoring, [0032]; thus it follows that Wolfe discloses a first microphone implemented to sense sound and a second microphone implemented to sense sound incident on the application side, [0049]) such that the first signal is based on an output of one of the microphones (a microphone device generates an electrical signal based on a snoring sound [0087]), and an analogous control unit 28, 30 (receiver 28 and processor 30, [0027]; [0066]- [0067]) configured to generate an analogous sleep plan (receiver 28 and processor 30 part of health action device 35, [0027] health action device 35 allows for a stimulation action to stop snoring, [0066]; thus health action device generates a sleep plan) including an analogous control signal (responder signal, [0066]) and an analogous sleep adjustment device 32 (responder 32 including stimulation device 58, [0059]) configured to receive the control signal ([0066]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the sleep profile of the system of Flinsenberg for reducing snoring activity is obtained from use of one or more patches each having an outer side and an application side configured to allow the patch to be applied to a skin of the person and generate a first signal indicative of a snoring sound, the patch including a first microphone implemented to sense sound incident, and a second microphone implemented to sense sound incident on the -4-Application No.: 16/864,863Filing Date: May 1, 2020application side, as taught by Wolfe, in order to provide an improved system for reducing snoring activity that may be securely affixed to the user and not easily removed (Wolfe, [0050]) and to provide that the sleep plan generated by the control unit of the system of Flinsenberg for reducing snoring activity includes a control signal and that the sleep adjustment device of the system of Flinsenberg is configured to receive the control signal, as taught by Wolfe, in order to provide an improved system for reducing snoring activity that carries information (Wolfe, [0068]).
Flinsenberg in view of Wolfe discloses the invention as described above.
Flisenberg in view Wolfe does not explicitly disclose a first microphone is implemented to sense sound incident on the outer side and such that the first signal is based on respective outputs of the first and second microphones.
Toth teaches an analogous system for reducing snoring activity (a modular physiologic monitoring system, [0075] comprising an analogous patch (patch including a reusable module, [0075]) configured to generate a first signal indicative of snoring (each patch-module pair may be configured as a sensing device to monitor one or more physiologic and/or physical parameters of the attached subject and to relay such information in the form of signals to a host device, [0086]; physiologic parameter is for example snoring, [0108]),  and an analogous first microphone implemented to sense sound on the outer side and an analogous second microphone implemented to sense sound (module may include one or more sensors, [0075]; module may initiate may initiate monitoring actions on the subject via the patch, [0088]; modular physiologic monitoring system includes one or more sensing devices used to establish whether an event is occurring and to determine one or more characteristics of the event by monitoring and measuring physiologic parameters of the subject, [0091]; the modular physiologic monitoring systems may utilize one or more sensing devices to detect an event of condition associated with sleep apnea, [0102]; patch-module pair may be used to monitor one or more physiologic functions or parameters of a subject, [0092]; one or more microphones or other acoustic sensors to detect snoring may be used, [0103], microphones may be outfacing to monitor snoring, [0142]; thus as it is disclosed that the module of the patch includes a first microphone and a second microphone and one of the microphones may be outfacing it follows that the patch includes a first microphone implemented to sense sound incident on the outer side [top face] of the module  and a second microphone) such that the first signal is based on respective outputs of the first and second microphones (monitoring data from at least one sensing device is analyzed to identify one or more physiologic parameter of the subject, [0256]; physiologic parameter is for example snoring, [0108]; one or more microphones or other acoustic sensors to detect snoring may be used, [0103]; signaling is provided to the at least one stimulating device in response to the physiologic parameters, [0011]]; the stimulating devices may receive a signal from one or more of the sensing devices and provide the stimulation in response to the received signal, [0092]; thus the first signal is based on respective outputs of the first and second microphones [sensors]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that first sensor of the system for reducing snoring activity of Flinsenberg in view of Wolfe, is implemented to sense sound incident on the outer side and to provide such that the first signal of the system for reducing snoring activity of Wolfe is based on respective outputs of the first and second microphones, as taught by Toth, in order to provide an improved system for reducing snoring activity facilitating identifying physiologic parameters, (Toth, [0011]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786